RACOMBE, Circuit Judge.
These causes were argued on August 24th, and the briefs reached the court on August 27th. The sole question raised is as to the constitutionality of chapter 348 of the Laws of 1910, which it is contended violates the, Constitution of the .United States. That act goes into effect on September 1st, and it is asked that decision be. rendered not later than August ,31st. The briefs are voluminous, with references to many.‘authorities, and the time is too short to write an elaborate opinion discussing the" points involved. The arguments have been carefully considered, and the more important authorities cited have been referred to. ' The following brief statement of conclusions is all that can be prepared in time to accompany the decision.
1. The objection that the statute requires five years’ residence in the United States is-one .which c,annot-be availed of by either of these complainants, both of whom have been residents for a much longer timé.
2..;As to the contention that the. statute confides the issuing of a license to'¡the arbitrary discretion-of the Comptroller, it is,sufficient to say that'its terms may be construed' either way; that is, as giving such óffifcér the power capriciously;‘tq refuse a license, or as giving him the power to refuse-only in the honest exercise, of a reasonable discretion. In the absence of a decision by the státe court of last resort construing, t-fie language of :the statute, it must be assumed that -the latter is the'correct-interpretation, because otherwise the act would be unconstitutional, and1 it must be/assumed that the Legislature intended to keep its éMctments: vyithiti, the. limit .fixed by the Constitution.
•3. I am not*-persuaded that there is. anything unreasonable in a classification based, not on the volume of business done,.but .on the amount *367of individual transactions.- There may be-good reason--for providing special and greater, safeguards for those small depositors,- who presumably are without sufficient means to safeguard themselves.
4. I am not satisfied that the business regulated by the act is interstate commerce.
The motion's are denied, the demurrers sustained, and .the bills .dismissed, with costs. •